Opinion by
Dallinger, J.
It was stipulated that certain savings banks chiefly used in the household for utilitarian purposes and composed in chief value of metal are similar in all material respects to those the subject of Abstract 38680. They were therefore held dutiable at 40 percent under paragraph 339 as claimed. It was further stipulated that certain dime savings banks composed in chief value *512of base metal are similar in all material respects to those the subject of Abstract 42749. They were therefore held dutiable as hollow ware at 40 percent under paragraph 339 as claimed.